July 10, 2009






Fuel Systems Solutions, Inc.
3030 South Susan Street
Santa Ana, CA 92704




Re: Fuel Systems Solutions, Inc. - Committed Credit Facility

     We are pleased to advise you that Intesa Sanpaolo S.p.A., New York Branch,
acting through its New York Branch at One William Street, New York, NY (the
"Bank"), has approved the following credit facility for Fuel Systems Solutions,
Inc. located at 3030 South Susan Street, Santa Ana, CA 92704 (the "Parent
Borrower") and its wholly-owned subsidiary, Impco Technologies Inc., also
located at 3030 South Susan Street, Santa Ana, CA 92704 (the “Co-Borrower”, and
together with the Parent Borrower, each a “Borrower” and, collectively, the
“Borrowers”): a committed unsecured line of credit available for borrowings for
durations of up to six months for general corporate purposes (the “Facility”).

     The Bank's commitment to extend the Facility, which shall be deemed
effective as of the Effective Date (as defined below), is specifically subject
to the terms and conditions as stated herein (the "Agreement") and shall
terminate on the Maturity Date (as defined below). This Agreement, together with
each Note (as defined below), and any and all other agreements, instruments and
documents related to any of the foregoing, are collectively referred to herein
as the "Facility Documents". This Agreement replaces that certain facility
letter entered into by and between the Parent Borrower, the Co-Borrower and the
Bank and dated as of December 17th, 2008 (the “Existing Facility”) and together
with any promissory notes and collateral documents related thereto (the
“Existing Facility Documents”).

     1. Facility and Loans. The aggregate principal amount of the Loans (as
defined below) made in respect of such Facility shall not at any time exceed
U.S. $13,000,000.00 (Thirteen Million United States Dollars) (the “Committed
Amount”; provided that such amount may be reduced from time to time in
accordance with Section 4 herein). Each Loan made hereunder shall be in a
minimum amount of $500,000 (Five Hundred Thousand United States Dollars).

     The Facility may be used only for the purposes specified in the description
of such Facility above. The Facility will be a revolving credit facility, and
the Borrowers may borrow, repay and re-borrow or reutilize amounts during the
continuation of the Facility and prior to the Maturity Date (as defined below),
subject to the applicable provisions of this Agreement, provided that at no time
may the aggregate outstanding principal amount outstanding hereunder exceed the
Committed Amount.

--------------------------------------------------------------------------------

     Under the Facility the Bank will make Loans (as defined below) available to
the Borrowers prior to the Maturity Date subject to the applicable provisions of
this Agreement and each Note (as defined below). Loans will bear interest in
accordance with Section 2 hereinbelow.

     The Facility may be made available to the Borrowers and subject to the
terms and conditions as contained herein until the earlier of (i) April 30, 2014
(the “Stated Maturity Date”) or (ii) the date on which any Loans made hereunder
are terminated in accordance with the provisions hereof (the "Maturity Date").
Each extension of credit made under the Facility (each a “Loan” and,
collectively the “Loans”)" made hereunder shall have a stated maturity not
extending beyond the Stated Maturity Date. (Any Loan made hereunder may also be
referred to as a “Loan” or, collectively, the “Loans”).

     When a Borrower desires to utilize the Facility, a duly authorized officer
or representative of such Borrower shall advise the Bank in writing by the
execution of a Notice of Borrowing in the form of Exhibit A attached hereto.
Each request for a Loan in respect of the Facility shall specify the following
information: (i) the Facility and the date of the proposed Loan, (ii) the amount
of the proposed Loan, which shall be in United States Dollars, (iii) the stated
maturity of the proposed Loan, (iv) the interest rate option applicable to the
Loan (i.e., LIBOR Rate, Cost of Funds Rate, or Prime Rate) and if a LIBOR Loan,
the LIBOR Interest Period, and (v) the bank account of the Borrower to which the
proceeds of such Loan should be paid. In such case, once all of the conditions
precedent set forth in Section 8 (in the case of the initial Loan hereunder) and
Section 9 have been satisfied, the Bank will credit to the specified bank
account of the Borrower the amount of the Loan as requested by such Borrower
(subject to the limitation of the Committed Amount).

     2. Interest on Loans. Each Loan under the Facility will have the following
interest rate and maturity date options (subject to the other provisions hereof)
at the Borrower’s option and request:

(a) LIBOR Rate: Loans bearing interest at the LIBOR Rate (as defined below) from
time to time may be made upon notification received by the Bank by 11:00 a.m.,
New York time, three Business Days prior to the date of borrowing for fixed
periods of 1, 2, 3, or six (one, two, three or six) months or any other period
agreed by the Bank (each a “LIBOR Interest Period”); provided that no Loan shall
extend beyond the then applicable Stated Maturity Date.”). Principal will be
paid at the maturity of each Loan (but in no event later than the Maturity Date)
in immediately available funds. Accrued interest shall be paid in immediately
available funds and shall be calculated on the basis of the actual calendar days
elapsed and a 360 day year and shall be due at the end of each LIBOR Interest
Period, provided that (i) if any LIBOR Interest Period would end on a day other
than a Business Day, such LIBOR Interest Period shall end on the next succeeding
Business Day, unless

--------------------------------------------------------------------------------

such next succeeding Business Day would fall in the next calendar month, in
which case such LIBOR Interest Period shall end on the next preceding Business
Day and (ii) any LIBOR Interest Period that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such LIBOR Interest Period) shall end on the
last Business Day of the last calendar month of such LIBOR Interest Period, but
in no event after the Stated Maturity Date. The “LIBOR Rate” shall mean, with
respect to an Interest Period (i) the rate for deposits in United States
Dollars, for a period approximately equal to such Interest Period which appears
on Reuters BBA Libor Rates Page 3750, or other service providing a rate titled,
“British Bankers’ Association Rates”, as of 11:00a.m., London time, on the day
which is two (2) Business Days prior to the commencement of such Interest Period
plus (ii) 200 basis points 2.00%), subject to the conditions set forth in the
second paragraph following subsection (c) of this Section 2

(b) Cost of Funds Rate: Short-Term Loans bearing interest at the Costs of Funds
Rate (as defined below) from time to time may be made upon notification received
by the Bank by 2:30p.m, New York time, on the date of borrowing for periods of
the Borrower's option (each a “Cost of Funds Interest Period”), provided that no
Loan shall extend beyond the then applicable Stated Maturity Date.”). Principal
will be paid at the maturity of each Loan (but in no event later than the
Maturity Date) in immediately available funds. Accrued interest shall be paid in
immediately available funds and shall be calculated on the basis of the actual
calendar days elapsed and a 360 day year and shall be due at the end of each
Cost of Funds Interest Period, provided that (i) if any Cost of Funds Interest
Period would end on a day other than a Business Day, such Cost of Funds Interest
Period shall end on the next succeeding Business Day, unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Cost of Funds Interest Period shall end on the next preceding Business Day
and (ii) any Cost of Funds Interest Period that commences on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Cost of Funds Interest
Period) shall end on the last Business Day of the last calendar month of such
Cost of Funds Interest Period, but in no event after the Stated Maturity Date.
The "Cost of Funds Rate" shall be (i) the rate per annum as determined by the
Bank in good faith to represent its cost of funds in New York (on the date of
the Borrower’s request) in the interbank Eurodollar market plus (ii) 200 basis
points (2.00%)

(c) Prime Rate: Loans bearing interest at the Prime Rate (as defined below) from
time to time may be made upon notification received by the Bank by 2:30p.m, New
York time, on the date of borrowing for

--------------------------------------------------------------------------------

periods of up to three (3) months (each a “Interest Period”). Principal will be
paid at the maturity of each Loan (but in no event later than the Maturity Date)
in immediately available funds. Accrued interest shall be paid in immediately
available funds and shall be calculated on the basis of the actual calendar days
elapsed and a 360 day year and shall be due at the end of each Interest Period.
The “Prime Rate” shall be the sum of (i) the prime variable base rate of
interest quoted (but not necessarily received) by the Bank to responsible and
substantial corporate customers of the Bank as from time to time plus (ii) 100
basis points (1.00%).

(This is a floating rate so the interest on each Loan bearing interest at the
Prime Rate will change as of 12:01 a.m. on the date of the corresponding
variation in such rate but in no event shall such rate be higher than the
maximum permitted under New York law.)

     To the extent that an interest rate with respect to any Loan is based upon
a publication or announcement and on a particular day such publication is not
available or such announcement is not made, the applicable rate of interest for
such day with respect to such Loan shall be calculated by reference to the rate
of interest so published or announced on the immediately preceding day such rate
was so published or announced.

     If, for any reason, the LIBOR Rate for any Loan will not adequately reflect
the cost to the Bank of making, funding or maintaining the Loan for any LIBOR
Interest Period the Bank will (i) for existing Loans: notify the Borrower,
whereupon such Loan will automatically, on the last day of the then existing
LIBOR Interest Period therefore, convert into a Loan bearing interest at the
Cost of Funds Rate, and (ii) for new Loans: inform the Borrower that the LIBOR
Rate is not available. If the Borrower shall fail to select an interest rate
option, Loans shall bear interest at the Cost of Funds Rate in effect from time
to time.

     Interest on each Loan shall accrue daily at the applicable rate of interest
from and including the date such Loan is made to such Borrower but excluding the
date such Loan is paid in full and shall be payable in arrears at the maturity
of such Loan, unless otherwise agreed with respect to such Loan by the parties
hereto.

     Any amounts that have become due and payable in accordance with this
Agreement, any Facility Document or otherwise (whether at stated maturity, by
acceleration or otherwise) and remain unpaid by a Borrower shall accrue interest
thereafter until payment in full of such amounts (both before and after
judgment) at an interest rate per annum equal to 2% above the Prime Rate, and
such interest shall be calculated on the basis of the actual calendar days
elapsed in a 360 day year and shall be payable upon the Bank's demand therefore.
Notwithstanding any provision of this Agreement or any Facility Document to the
contrary, the interest payable with

--------------------------------------------------------------------------------

respect to any Loan shall in no event exceed the Committed Amount of interest
permitted from time to time by applicable law.

     3. Commitment Fee: The Borrowers, during the continuation of the Facility,
will pay to the Bank on a quarterly basis a commitment fee (the "Commitment
Fee") at a rate per annum (based on a 360-day year) equal to 50 basis points
(0.50%) of the aggregate average daily unused total Committed Amount. The
Commitment Fee is payable to the Bank quarterly in arrears on the last Business
Day of each March, June, September and December and on the Maturity Date.

4. Voluntary Reduction of Committed Amount.

     The Parent Borrower may at any time reduce the Committed Amount; provided
that (i) each reduction of the Committed Amount shall be in an amount that is an
integral multiple of $500,000 and (ii) the Borrower shall not reduce the
Committed Amount if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 7 below, the then outstanding principal amount
of Loans made hereunder would exceed the Committed Amount.

     5. Notes. All of the Loans made hereunder by the Bank to a Borrower shall
be evidenced by a promissory note in the form of Exhibit B attached hereto (a
“Note”). Each of the Borrowers shall execute a Note and the Borrowers hereby
confirm that the aggregate unpaid principal amount of each Note shall be as
shown in the Bank’s confirmations from time to time ("Confirmations") and that
such Confirmations shall be recorded and confirmed by the Bank and that Borrower
agrees to send notice of any manifest error of any such Confirmations within
five (5) business days after receipt of any such Confirmation. All such
Confirmations shall constitute prima facie evidence of the accuracy of the
information so recorded and shall be conclusive and binding upon the Borrower in
the absence of manifest error. Any failure to make any such notation, however,
shall not limit or otherwise affect the obligations of such Borrower hereunder
or under such Note.

     6. Payments. All borrowings, payments and repayments shall be made upon a
day on which the Bank is open for business at its offices in New York, New York,
and, with respect to a Loan bearing interest at the LIBOR Rate, which is also a
day on which the London branch of the Bank is open for business for dealings in
the interbank dollar market (as applicable, each, respectively a "Business Day".
If any payment of principal or interest in respect of a Loan or any other amount
due in respect of the Facility or the Facility Documents becomes due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall be included in computing interest
in connection with such payment. All payments shall be applied by the Lender
first to interest and other charges then accrued under this Agreement and then
to principal of the Loan under this Agreement.

--------------------------------------------------------------------------------

     All payments to the Bank hereunder shall be made by wire transfer to the
Bank as follows: Account No: 35150840049 with Federal Reserve Bank – New York
for account Intesa Sanpaolo S.p.A. - New York Branch, ABA # 026005319 Ref.: Fuel
System Solutions or Impco Technologies (as appropriate), in lawful money of the
United States of America and in immediately available funds or as otherwise
specified by the Bank to the Borrowers from time to time.

7.      Optional and Mandatory Prepayments of Loans:     (a) Optional
Prepayments: Any Loan may be prepaid in whole or in part prior  

to the stated maturity thereof, together with accrued interest on the amount
prepaid to the date of prepayment, upon the receipt by the Bank of five(5)
Business Days' irrevocable prior written notice from the relevant Borrower. Such
Borrower shall, on the date of any prepayment (regardless of the reason for such
prepayment and including a prepayment of any Loan upon the acceleration thereof
by the Bank following an Event of Default), indemnify and compensate the Bank
for any and all losses, costs, expenses, damages, fees and other disbursements
incurred or paid by the Bank resulting from or attributable to costs relating to
the breaking of any funding arrangements of the Bank and all loss of margin with
respect to the redeployment of funds. The Bank shall provide to the relevant
Borrower a certificate specifying such losses, costs, expenses, damages, fees
and other disbursements, which certificate shall be conclusive and binding upon
such Borrower in the absence of manifest error.

     (b) Mandatory prepayments: The Borrowers shall prepay the Loans with 100%
(one hundred percent) of the proceeds of the following: (a) any issuance of
shares of the Parent Borrower, excluding the US 30.000.000 under the
Registration Statement on Form S-3 (File No. 333-159624) filed on June 1, 2009
as amended June 16, 2009, with the Security and Exchange Commission, (b) any
issuance of bonds for the benefit of the Parent Borrower, (c) any sale of the
assets of the Parent Borrower or its subsidiaries, not in the ordinary course of
business, in excess of US $2,000,000 (Two Million United States Dollars), and
(d) any loans to the Parent Borrower by its shareholders. If any prepayment
required under this sub-Section 7(b) is due for a Loan which is bearing interest
at the LIBOR Rate or the Cost of Funds Rate, and such prepayment falls on a day
other than a date which is the last day of a LIBOR Interest Period or a Cost of
Funds Interest Period, such proceeds shall be deposited into a mandatory
prepayment deposit account in the Borrower’s name with the Bank until the end of
such relevant interest period, at which point the account will be closed and any
outstanding Loans hereunder will be reduced by the principal amount of the
account. Amounts prepaid under this sub-Section 7(b) may not be re-borrowed and
the Committed Amount shall be reduced accordingly.

     8. Conditions Precedent to Initial. Prior to making the initial Loan to or
for the account of any Borrower hereunder, the Bank shall have received each of
the following in form and substance satisfactory to the Bank:

--------------------------------------------------------------------------------

(a)      executed originals of each of the Facility Documents, including,
without limitation, this Agreement and each Note;   (b)      certified copies of
the Borrowers’ articles of incorporation, bylaws, partnership agreement or other
organizational documents;   (c)      a certified copy of resolutions of the
Borrowers’ board of directors or other governing body authorizing the entering
into of the Facility by the Borrowers and Borrowers’ incumbency certificate and
the execution, delivery and performance by the Borrowers of the Facility
Documents;   (d)      executed original of the Agreement for Account for each
Borrower;   (e)      a legal opinion of counsel to each Borrower and the Dutch
Guarantor (as defined below) in such jurisdictions as may be required by the
Bank, each such opinion to be in form and substance satisfactory to the Bank;  
(f)      a representation from the Parent Borrower that there has been no
material change in the consolidated indebtedness of the Parent Borrower since
the latest published 10-Q; and   (g)      all other resolutions, authorizations,
approvals, powers, consents, licenses and documents as may be necessary or
otherwise required by the Bank.  

     9. Conditions Precedent to Each Loan. In addition to the conditions
precedent specified in Section 8 with respect to the initial Loan hereunder,
prior to making any Loan to the Borrowers hereunder, the Bank shall be satisfied
that each of the following conditions are met:

(a)      in the case of Loans, the amount of the requested Loan, together with
all other amounts outstanding in respect of the Facility, shall not, when
aggregated with all other Loans heretofore made and outstanding hereunder,
exceed the Committed Amount; and   (b)      at the time of making such Loan, and
after giving effect thereto, no Event of Default (as defined below) or any event
or circumstance which, with the giving of notice or the lapse of time or both,
would constitute an Event of Default (a "Default") has occurred or is continuing
with respect to either of the Borrowers under any of the Facility Documents.    
10. Guaranties. To induce the Bank to provide the financial accommodations  

provided under the Facility Documents to the Borrowers, the Parent Borrower, the
Co-Borrower and IMPCO Technologies B.V. (f/k/a IMPC Beru Holland), located at
Distributieweg 9, 2645 EG DELFGAUW, The Netherlands (the “Dutch Guarantor”), and
for good consideration, give the following guaranties to the Bank:

--------------------------------------------------------------------------------

     (a) The Parent Borrower Guaranty: The Parent Borrower hereby
unconditionally and irrevocably guaranties to the Bank, its successors and
permitted assigns upon demand (a) the full and prompt payment of all of the
Co-Borrower’s undertakings and obligations under the Facility Documents, whether
due or to become due, secured or unsecured, joint or several; (b) the
performance of all of the Co-Borrower’s obligations under the Facility
Documents, and (c) any and all reasonable costs and expenses incurred by the
Bank in enforcing these Facility Documents against the Co-Borrower and/or the
Parent Borrower.

     All amounts payable by the Parent Borrower hereunder shall be paid in full
in the currency in which the underlying obligation is denominated, free and
clear of any deduction or withholding of any nature whatsoever. If the Parent
Borrower is required by law to withhold any amounts, the Parent Borrower hereby
agrees to pay such additional amounts as may be necessary to cause the actual
amount received by the Bank to equal the amount which would have been received
if the withholding were not required, provided the Bank shall take all actions
reasonably required for Parent Borrower to receive a refund of such amount
withheld. This guaranty by the Parent Borrower is a guaranty of payment and
performance and not of collection. The Parent Borrower hereby agrees that the
obligations of the Parent Borrower hereunder shall be unconditional,
irrespective of the validity, regularity or enforceability of this Agreement or
any transaction hereunder; the absence of any action to enforce the same; any
waiver or consent by the Bank concerning any provisions hereof the rendering of
any judgment against or any action to enforce the same; or any other
circumstances that might otherwise constitute a legal or equitable discharge of
a guarantor or a defense of a guarantor. The Parent Borrower hereby waives
diligence, presentment, protest, notice of protest, acceleration, and dishonor
and all demands whatsoever, except as noted herein. The Bank shall not be
obligated, as a condition precedent to performance hereunder to file any claim
relating to the obligations owing to it if the Co-Borrower becomes subject to a
bankruptcy, reorganization, or similar proceeding and the failure of the Bank to
file a claim shall not affect the Parent Borrower’s obligations hereunder. If
any payment to the Bank on account of any obligation must be returned for any
reason whatsoever, the Parent Borrower shall remain liable hereunder for such
obligation as if such payment had not been made.

(b) The Co-Borrower Guaranty: The Co-Borrower hereby

unconditionally and irrevocably guaranties to the Bank, its successors and
permitted assigns upon demand (a) the full and prompt payment of all of the
Parent Borrower’s undertakings and obligations under the Facility Documents,
whether due or to become due, secured or unsecured, joint or several; (b) the
performance of all of the Parent Borrower’s obligations under the Facility
Documents, and (c) any and all reasonable costs and expenses incurred by the

--------------------------------------------------------------------------------

Bank in enforcing these Facility Documents against the Parent Borrower and/or
the Co-Borrower.

     All amounts payable by the Co-Borrower hereunder shall be paid in full in
the currency in which the underlying obligation is denominated, free and clear
of any deduction or withholding of any nature whatsoever. If the Co-Borrower is
required by law to withhold any amounts, the Co-Borrower hereby agrees to pay
such additional amounts as may be necessary to cause the actual amount received
by the Bank to equal the amount which would have been received if the
withholding were not required, provided the Bank shall take all actions
reasonably required for Co-Borrower to receive a refund of such amount withheld.
This guaranty by the Co-Borrower is a guaranty of payment and performance and
not of collection. The Co-Borrower hereby agrees that the obligations of the
Co-Borrower hereunder shall be unconditional, irrespective of the validity,
regularity or enforceability of this Agreement or any transaction hereunder; the
absence of any action to enforce the same; any waiver or consent by the Bank
concerning any provisions hereof the rendering of any judgment against or any
action to enforce the same; or any other circumstances that might otherwise
constitute a legal or equitable discharge of a guarantor or a defense of a
guarantor. The Co-Borrower hereby waives diligence, presentment, protest, notice
of protest, acceleration, and dishonor and all demands whatsoever, except as
noted herein. The Bank shall not be obligated, as a condition precedent to
performance hereunder to file any claim relating to the obligations owing to it
if the Parent Borrower becomes subject to a bankruptcy, reorganization, or
similar proceeding and the failure of the Bank to file a claim shall not affect
the Co-Borrower’s obligations hereunder. If any payment to the Bank on account
of any obligation must be returned for any reason whatsoever, the Co-Borrower
shall remain liable hereunder for such obligation as if such payment had not
been made.

     (c) The Dutch Guaranty: The Dutch Guarantor hereby unconditionally and
irrevocably guaranties to the Bank, its successors and permitted assigns upon
demand (a) the full and prompt payment of all of the Borrowers’ undertakings and
obligations under the Facility Documents, whether due or to become due, secured
or unsecured, joint or several; (b) the performance of all of the Borrowers’
obligations under the Facility Documents, and (c) any and all reasonable costs
and expenses incurred by the Bank in enforcing these Facility Documents against
the Borrowers or the Dutch Guarantor (which, with respect to the Dutch
Guarantor) shall be limited to this Section 10(c).

     All amounts payable by the Dutch Guarantor hereunder shall be paid in full
in the currency in which the underlying obligation is denominated, free and
clear of any deduction or withholding of any nature whatsoever. If the Dutch
Guarantor is required by law to withhold any amounts, the Dutch Guarantor hereby
agrees to pay such additional amounts as may be necessary to cause the

--------------------------------------------------------------------------------

actual amount received by the Bank to equal the amount which would have been
received if the withholding were not required, provided the Bank shall take all
actions reasonably required for Dutch Guarantor to receive a refund of such
amount withheld. This guaranty by the Dutch Guarantor is a guaranty of payment
and performance and not of collection. The Dutch Guarantor hereby agrees that
the obligations of the Dutch Guarantor hereunder shall be unconditional,
irrespective of the validity, regularity or enforceability of this Agreement or
any transaction hereunder; the absence of any action to enforce the same; any
waiver or consent by the Bank concerning any provisions hereof the rendering of
any judgment against or any action to enforce the same; or any other
circumstances that might otherwise constitute a legal or equitable discharge of
a guarantor or a defense of a guarantor. The Dutch Guarantor hereby waives
diligence, presentment, protest, notice of protest, acceleration, and dishonor
and all demands whatsoever, except as noted herein. The Bank shall not be
obligated, as a condition precedent to performance hereunder to file any claim
relating to the obligations owing to it if either Borrower becomes subject to
bankruptcy, reorganization, or similar proceeding and the failure of the Bank to
file a claim shall not affect the Dutch Guarantor’s obligations hereunder. If
any payment to the Bank on account of any obligation must be returned for any
reason whatsoever, the Dutch Guarantor shall remain liable hereunder for such
obligation as if such payment had not been made.

     11. Representations and Warranties. The Borrowers represent and warrant to
the Bank (which representations and warranties will be deemed to be repeated by
the Borrowers on each day on which any Loan, or other obligation of the
Borrowers remains outstanding pursuant to the Facility Documents that:

(a)      They are corporations duly organized, validly existing and in good
standing under the laws of the jurisdiction of their organization or
incorporation;   (b)      They are duly qualified, in good standing and
authorized to do business in each jurisdiction to the extent required by
applicable law, regulation or rule, except where the failure to do so does not
in the aggregate have a material adverse effect on the business or financial
condition of each such Borrower and its subsidiaries taken as a whole;   (c)   
  They have the power to enter into the Facility and to execute each of the
Facility Documents, to deliver each of the Facility Documents and to perform
each of their obligations under each of the Facility Documents and have taken
all necessary action to authorize such execution, delivery and performance;  
(d)      Each of the Facility Documents has been duly executed and delivered on
behalf of the Borrowers;  

--------------------------------------------------------------------------------

(e)      The execution, delivery and performance of each of the Facility
Documents by the Borrowers do not and will not violate or conflict with any law
applicable to it, any provision of their organizational documents, any order or
judgment of any court or other agency of government applicable to them or any of
their assets or any contractual restriction binding on or affecting it or any of
their assets;   (f)      All governmental and other consents, authorizations,
approvals, licenses and orders that are required to have been obtained by them
with respect to the Facility Documents and the transactions contemplated thereby
have been obtained and are in full force and effect and all conditions of any
such consents, authorizations, approvals, licenses and orders have been complied
with;   (g)      They are not engaged in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meaning of
Regulations G and U issued by the Board of Governors of the U.S.     Reserve
System) (the “Margin Regulations”), and no proceeds of any Loan will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock;   (h)      Their obligations under
each of the Facility Documents constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors' rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law));   (i)      No Event of Default
or Default has occurred or is continuing, and no such Event of Default or
Default would occur as a result of its entering into or performing its
obligations under any of the Facility Documents;   (j)      There is not pending
or, to its knowledge, threatened against it or any of its subsidiaries any
action, suit or proceeding at law or in equity or before any court, tribunal,
governmental body, agency or official or any arbitrator that is likely to affect
(1) the legality, validity or enforceability against it of any of the Facility
Documents or its ability to perform its obligations under any of the Facility
Documents or (2) in a materially adverse way, the operations, business, property
or assets or financial or other condition of the Borrower and its subsidiaries,
taken as a whole; and   (k)      Neither Borrower is listed on the Specially
Designated Nationals and Blocked Persons List maintained by the Office of
Foreign Asset Control,  

--------------------------------------------------------------------------------

Department of the Treasury (“OFAC”) pursuant to Executive Order No. 13224, 66
Fed. Reg. 49079 (Sept. 25, 2001), and/or any other list maintained pursuant to
any of the rules and regulations of OFAC or pursuant to any other applicable
Executive Orders or otherwise subject to any sanction imposed pursuant to an
OFAC implemented regulation.

     12. Covenants. Each Borrower covenants to the Bank that, so long as either
Borrower has or may have any obligation under any of the Facility Documents:

(a)      It, and shall ensure that the subsidiaries of the Co-Borrower (each a
“Subsidiary”, and, collectively, the “Subsidiaries”), will maintain in full
force and effect and comply with all consents, authorizations, approvals,
licenses and orders of any governmental or other authority that are required to
be obtained by it with respect to any of the Facility Documents or the
transactions contemplated thereby and will use all reasonable efforts to obtain
any such consents, authorizations, approvals, licenses and orders that may
become necessary in the future;   (b)      It, and shall ensure that the
Subsidiaries, will comply in all material respects with all applicable laws and
orders to which it may be subject if failure so to comply would materially
impair its ability to perform its obligations under any of the Facility
Documents;   (c)      It will notify the Bank immediately upon the occurrence of
a Default or an Event of Default;   (d)      It will provide to the Bank (i)
audited consolidated annual report of the Parent Borrower as soon as available,
and in any event within 120 days after then end of each fiscal year of the
Parent Borrower, and all quarterly financial reports, as soon as available, and
in any event within 60 days after the end of each quarter of each fiscal year of
the Parent Borrower, and (ii) unaudited consolidating financial statements of
the Co-Borrower (and its subsidiaries, Impco Technologies B.V. and Impco Japan)
as soon as available, and in any event within 120 days after then end of each
fiscal year of the Co-Borrower, and all quarterly consolidating financial
reports, as soon as available, and in any event within 60 days after the end of
each quarter of each fiscal year of the Co-Borrower (and its subsidiaries, Impco
Technologies B.V. and Impco Japan); all such reports shall be prepared in
accordance with generally accepted accounting principles, consistently applied,
in the United States of America or the jurisdiction of such Borrower's
incorporation or organization;   (e)      concurrently with any delivery of
financial statements under clause (d) above, the Parent Borrower shall deliver a
certificate on behalf of the Parent Borrower signed by the chief financial
officer of the Parent  

--------------------------------------------------------------------------------

  Borrower or another designated officer (i) certifying as to whether a Default
has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, and (ii) setting
forth reasonably detailed calculations demonstrating whether the Parent Borrower
was in compliance with the Financial Covenants set forth in Section 13 herein.  
(f)      It will use the proceeds of the Facility only for the purposes
specified in the description of the Facility;   (g)      It will not use the
proceeds of any Loan in any manner that would cause such borrowing or the
application of such proceeds to violate the Margin Regulations or any other
applicable law, rule or regulation;   (h)      It will keep all payment
obligations under the Facility Documents to which it is a party unconditional,
unsecured and unsubordinated general obligations that rank and will rank at
least pari passu with all other present and future unsecured and unsubordinated
indebtedness of such Borrower;   (i)      It, and shall ensure that the
Subsidiaries, will continue to engage in business of the same general type as
conducted by it on the Effective Date (as defined below);   (j)      The Parent
Borrower will directly or indirectly own up to at least 51% of the ordinary
voting shares of the Co-Borrower and the Dutch Guarantor;   (k)      It, and
shall ensure that the Subsidiaries, will not create or permit to subsist any
mortgage, lien, charge, security interest, assignment or other encumbrance
whatsoever in or over any of its property or assets now owned or hereafter
acquired by it or on any capital stock of any of its subsidiaries;   (l)     
The Parent Borrower may continue to make dividend distributions to its
shareholders; provided that such dividend distributions shall not be made in the
event either Borrower is in Default hereunder. Provided that no Default exists,
the Co-Borrower shall be allowed to make dividend distributions to the Parent
Borrower; or   (n)      Any loans made by shareholders to the Parent Borrower
shall be subordinated to the Loans made hereunder; provided that the proceeds of
any such loans made by shareholders shall be applied in accordance with
sub-Section 7(b) hereinabove;   (o)      It shall not (and shall ensure that no
Subsidiaries will) acquire a company or any equity or interest in a business ;
provided that; such limitation  

--------------------------------------------------------------------------------

shall not apply to an acquisition for cash of all or the majority of the issued
share capital of a corporation in the event that:

 * no Default is continuing on the closing date of such acquisition (or would
   occur as a result of such acquisition);
 * the acquired company is engaged in a business substantially the same as (or
   ancillary or related to) that carried on by the Borrowers; and
 * the consideration (including associated costs and expenses) for the
   acquisition and any Debt (as defined in Section 13 hereinbelow) remaining in
   the acquired company at the date of acquisition does not exceed in the
   aggregate US$20,000,000 (Twenty Million United States Dollars):

( p)    It shall not (and shall ensure that no Subsidiaries will) sell,
transfer,      license or lease (including any sale and leaseback transaction)
of any of      its property (“Dispose”), including any sale, assignment,
transfer or      other disposal, with or without recourse, of any notes or
accounts      receivable or any rights and claims associated therewith; except
that, so      long as no Default exists or would result therefrom: 


(i)      any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise),     (A)      to a Borrower, or    
(B)      to another Subsidiary, or   (ii)      in the ordinary course of
business, a Borrower or Subsidiary may Dispose of assets,     (A) of obsolete or
redundant vehicles or equipment, or  

(B)      of assets not falling in A above, provided that the aggregate value of
such assets shall not exceed US $4,000,000 (Four million United States Dollars)
per year.  

     13. Financial Covenants. The Parent Borrower must maintain the following
Financial Covenants which shall be based upon the consolidated financial
statements of the Parent Borrower and its subsidiaries, all which have been
prepared in accordance with generally accepted accounting principles in the
jurisdiction of their incorporation (the “Consolidated Financials”):

i.      A ratio of Net Debt/EBITDA for the then most recently concluded period
of four consecutive fiscal quarters of the Parent Borrower to be less than 2;  

--------------------------------------------------------------------------------

ii.      A Consolidated Net Worth of at least $135,000,000 (One hundred and
thirty five million United States Dollars).   iii.      The Parent Borrower
shall not, and shall not permit any of its subsidiaries to create, incur, assume
or permit to exist any Debt other than (i) Debt of any such subsidiary owing to
any other subsidiary or to the Parent Borrower or (ii) Debt for borrowed money
in a total aggregate principal amount, the U.S. Dollar equivalent of which does
not exceed US$75,000,000(Seventy five Million United States Dollars).  



  For the purposes hereinabove:




“Consolidated Net Worth" means, as of the date of any determination, the total
of shareholders' equity as computed under the Consolidated Financials of the
Parent Borrower.

“EBITDA” means, for any period, net income (or net loss) calculated before the
cumulative effect of accounting changes plus the sum of a) interest expenses, b)
income tax expense, c) extraordinary losses not attributable to operations and
attributable to non-cash charges or write-offs included in net income d)
depreciation expense, and e) amortization expense all as shown in the financial
statements.”

“Net Debt” shall mean the sum of short term Debt (as defined below) and long
term Debt, less cash and cash equivalents (as represented in the Parent
Borrower’s consolidated financial statements).

“Debt” means (A) indebtedness for borrowed money or for the deferred purchase
price of property or services; (B) financial obligations evidenced by bonds
debentures, notes or other similar instruments, (C) financial obligations as
lessee under leases which have been or should be, in accordance with generally
accepted accounting principles, recorded as capital leases; and (D) obligations
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) to purchase or otherwise acquire, or otherwise or assure a
creditor against loss in respect of, indebtedness or financial obligations or
others of the kind referred to in clauses (A) through (D) above; provided that
such calculation shall not include any intercompany indebtedness.

     14. Events of Default and Remedies. The occurrence of any of the following
events or conditions shall constitute an event of default (an "Event of
Default") with respect to the Borrowers under this Agreement:

--------------------------------------------------------------------------------

(a)      Any amounts due under any of the Facility Documents are not paid (i)
when due or (ii) with respect to other amounts within five (5) days after the
due date thereof;   (b)      (i) Any event of default occurs and is continuing
with respect to any of the Facility Documents other than this Agreement or (ii)
the failure or refusal of the Borrowers to properly perform, observe or comply
with clause 12(a) or 12 (j) after written notice thereof from the Bank, or (ii)
the failure or refusal of the Borrowers to properly perform, observe or comply
with any condition, obligation, covenant or agreement (other than an obligation
specified in clause 12(a) or 12 (j)) to be performed, observed or complied with
by the Borrowers in any of the Facility Documents, and such failure or refusal
continues for a period of thirty (30) days, or for such lesser period as
stipulated in any of such Facility Documents, after written notice thereof from
the Bank;   (c)      A representation made or repeated or deemed to have been
made or repeated by either of the Borrowers in this Agreement proves to have
been incorrect or misleading in any material respect when made or repeated or
deemed to have been made or repeated;   (d)      Either of the Borrowers (i) is
dissolved (other than pursuant to a consolidation, amalgamation or merger); (ii)
becomes insolvent or is unable or fails to pay its debts or admits in writing
its inability generally to pay its debts as they become due; (iii) makes a
general assignment, arrangement or composition with or for the benefit of its
creditors; (iv) institutes or has instituted against it a proceeding seeking a
judgment of insolvency or bankruptcy or any other relief under any bankruptcy or
insolvency law or other similar law affecting creditors' rights, or a petition
is presented for its winding-up or liquidation which is not dismissed,
discharged, stayed or restrained within thirty (30) days of the institution or
presentation thereof; (v) has a resolution passed for its winding-up, official
management or liquidation (other than pursuant to a consolidation, amalgamation
or merger); (vi) seeks or becomes subject to the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official for it or for all or substantially all its assets;
(vii) has a distress, execution, attachment, sequestration or other legal
process levied, enforced or sued on or against all or substantially all its
assets and such process is not dismissed, discharged, stayed or restrained, in
each case within thirty (30) days thereafter; (viii) causes or is subject to any
event with respect to it which, under the applicable laws of any jurisdiction,
has an analogous effect to any of the events specified in clauses (i) to (vii)
(inclusive); or (ix) takes any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the foregoing acts;  

--------------------------------------------------------------------------------

(e)      The Parent Borrower or any of its subsidiaries defaults in the
observance or performance of any condition, obligation, covenant or agreement
relating to any of its Material Indebtedness (as defined below) (which may, but
not need be, owing to the Bank) (and such default continues for a period
sufficient to permit the acceleration of the maturity thereof, whether or not
such acceleration occurs); for the purposes of this sub-Section, “Material
Indebtedness” shall mean indebtedness in an amount of at least US$2,000,000 (Two
Million United States Dollars);   (f)      Without the prior written consent of
the Bank, either Borrower or any subsidiary of the Co-Borrower is a party to any
merger, amalgamation, spin-off, carve-out or consolidation (other than an
intra-group merger, or amalgamation or consolidation) where it is not the
surviving entity or transfers all or substantially all its assets to another
person or entity;   (g)      The occurrence of any event or circumstance that
would reasonably be expected to have a material adverse effect on (i) the
business or financial condition of either Borrower, (ii) the ability of either
Borrower to meet its payment obligations under this Agreement; (iii) the
validity or enforceability of this Agreement; or (iv) the validity or
enforceability of the Bank’s rights or remedies under this Agreement;   (h)     
The failure or refusal of the Parent Borrower and the Dutch Guarantor to
properly perform, observe or comply with Guaranty; or   (i)      The Parent
Borrower no longer directly or indirectly owns 51% or more of the ordinary
voting shares of the Co-Borrower and the Dutch Guarantor;  

     Upon the occurrence and during the continuance of an Event of Default, the
Bank will have the option, upon notice to the Parent Borrower, of taking one or
more of the following actions: (i) declaring any or all unpaid Loans, together
with unpaid accrued interest thereon, and any or all other amounts payable to
the Bank under the Facility Documents or otherwise to be immediately due and
payable and/or (ii) immediately terminating the Facility.

     15. Increased Costs. If the Bank determines in its sole discretion that the
effect of the adoption of or any change in, after the date of this Agreement,
any applicable law, treaty or governmental regulation, guideline, rule or order
or the interpretation thereof by any governmental authority charged with the
administration thereof (such as, for example, a change in official reserve
requirements that the Bank is required to maintain in respect of loans or
deposits or other funds procured for funding such loans) is to (i) increase the
cost to the Bank of making any Loan hereunder or otherwise funding, performing
or maintaining any of its obligations under the Facility or any Facility
Document, (ii) reduce the amount of any payment of principal or interest or any
other amount receivable by the Bank or (iii) reduce the rate of return of the
Bank's capital as a consequence of its obligations to the Parent

--------------------------------------------------------------------------------

Borrower or of any Loan to the Borrowers pursuant to this Agreement or otherwise
to a level below that which the Bank could have achieved but for such adoption
or change, then the Borrowers will pay to the Bank on demand such additional
amounts as the Bank may determine to be required to compensate the Bank for such
additional cost or reduction. Any such demand pursuant to this Section 15 shall
be accompanied by a certificate of the Bank specifying the amount so demanded,
which certificate shall be conclusive and binding on the Borrowers in the
absence of manifest error.

     16. Taxes and Expenses. (a) All payments made by the Borrowers in respect
of principal of, and interest on, all Loans and all other amounts payable under
the Facility Documents or otherwise will be made without set-off, counterclaim
or other defense and will be made free and clear of, and without deduction or
withholding for, any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein and all interest, penalties or similar liabilities with respect thereto
other than Excluded Taxes (collectively, the "Taxes"). The Borrowers shall pay
on demand all stamp, documentary and other similar duties and taxes, if any, to
which any Facility Document from time to time may be subject or give rise. If
either Borrower is required by applicable law to make any deduction or
withholding on any payment as described above in respect of Taxes or otherwise,
such Borrower shall (i) promptly notify the Bank of such occurrence; (ii) pay to
the relevant taxation or other authorities the full amount of the deduction or
withholding within the time allowed; (iii) furnish to the Bank within thirty
(30) days of such payment, an official receipt from such authorities for all
amounts so deducted or withheld; and (iv) pay to the Bank an additional amount
so that the Bank receives on the due date of such payment the full amount the
Bank would have received had no such deduction or withholding taken place.
“Excluded Taxes” means (a) taxes imposed on or measured by Bank’s overall net
income and franchise taxes imposed on it by the jurisdiction or any political
subdivision thereof under the laws of which Bank is organized or in which its
principal office is located or in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar jurisdiction imposed by any other jurisdiction in which either
Borrower is located, and (c) if Bank is organized under the laws of a
jurisdiction other than the United States of America, any withholding tax that
is imposed on amounts payable to Bank by such other jurisdiction.

     Subject to the Bank's compliance with its obligations to deliver certain
forms, certificates and documents as set forth in this paragraph, the relevant
Borrower will indemnify and hold harmless the Bank, and reimburse the Bank upon
its written request, for the amount of any Taxes so levied or imposed and paid
by the Bank. Upon demand by such Borrower, the Bank shall, as soon as
practicable, deliver to such Borrower or to such government or taxing authority
as such Borrower reasonably directs, any form, certificate or document which the
Bank is entitled as a matter of law to deliver that may be requested in order to
allow such Borrower to make payments in respect of the Loans and all other
amounts payable in respect of the

--------------------------------------------------------------------------------

Facility Documents without any deduction or withholding for or on account of any
Taxes or with such deduction or withholding at a reduced rate.

     (b) The Borrowers agree to pay on demand all of the Bank's costs and
expenses, including, without limitation, reasonable attorneys' fees, in
connection with the collection of any sums due to the Bank and the enforcement,
protection or perfection of its rights or interests hereunder and under the
Facility Documents.

     17. Termination. (a) The Parent Borrower may terminate this Agreement by
providing thirty (30) days' prior written notice to the Bank (which notice, once
given, shall be irrevocable) specifying a maturity date. If a Loan(s) is
outstanding and is scheduled to mature after such specified maturity date, the
relevant Borrower shall prepay such Loan, together with all accrued interest
thereon to the date of such prepayment and all amounts payable under Section 7
hereof in respect of such prepayment, on such maturity date.

     18. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

     20. Jurisdiction. With respect to any suit, action or proceeding relating
to this Agreement or any of the other Facility Documents, the Borrowers
irrevocably (a) submit to the non-exclusive jurisdiction of the courts in the
State of New York and the United States District Court located in the Borough of
Manhattan in New York City; and (b) waive any objection which they may have at
any time to the laying of venue of any such suit, action or proceeding brought
in any such court, waives any claim that any such suit, action or proceeding
have been brought in an inconvenient forum and further waive the right to object
with respect to any such suit, action or proceeding that such court does not
have any jurisdiction over it.

     Nothing contained in this Section 20 shall limit or impair the right of the
Bank to institute any suit, action, motion or proceeding in any other court of
competent jurisdiction, nor shall the taking of any suit, action or proceeding
in one or more jurisdictions preclude the taking of proceedings in any other
jurisdiction, whether concurrently or not.

     21. Service of Process. The Borrowers hereby irrevocably consents to the
service of any and all process in any suit, action or proceeding relating to
this Agreement or any of the other Facility Documents to which they are a party
in such New York State or Federal Court sitting in New York City by the mailing
of copies to them at their address specified below.

     22. WAIVER OF JURY TRIAL. THE BORROWERS HEREBY IRREVOCABLY WAIVE ALL RIGHT
TO TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OF THE OTHER FACILITY DOCUMENTS.

--------------------------------------------------------------------------------

     23. Right of Set-Off. In addition to any rights or remedies now or
hereafter granted under applicable law or otherwise, the Bank, without any
notice whatsoever to the Borrowers, may (but shall not be obliged to) set-off
against any obligation of the Borrowers due and payable by the Borrowers under
any of the Facility Documents any moneys held by the Bank for the account of the
Borrowers and in any currency whether or not such monies are then due and
payable.

     24. Amendments, Modifications, Waivers, Etc. No amendment, modification or
waiver of any provision of this Agreement or any of the other Facility Documents
and no consent by the Bank to any departure therefrom shall be effective unless
such amendment, modification or waiver shall be in writing and signed by two
duly authorized officers of the Bank, and the same shall then be effective only
for the period and on the conditions and for the specified instances specified
in writing. No failure or delay by the Bank in exercising any right, power,
remedy or privilege hereunder or under any of the Facility Documents shall
operate as a waiver thereof; nor shall any single or partial exercise thereof
preclude any subsequent or further exercises thereof or the exercise of any
other right, power, remedy or privilege. The rights, powers, remedies and
privileges provided in this Agreement and the other Facility Documents to the
Bank are cumulative and not exclusive of any rights, powers, remedies and
privileges provided by law or otherwise.

     25. Notices. All notifications, requests, demands and other communications
hereunder to either the Bank or either Borrower shall be in writing (unless
otherwise specified herein) and given to the address(es) or facsimile number(s)
or telex number(s) set forth under the signatures of the parties hereto. Such
notifications, requests, demands and other communications shall be deemed
effective (a) if sent by mail five Business Days after having been deposited in
the mails first class postage prepaid (airmail if international) in an envelope
addressed as aforesaid, or (b) if sent to an officer of the recipient, at the
time of delivery to such officer, or (c) if sent by facsimile, when that
transmission is received by the recipient in legible form or if sent by telex,
when the recipient's answerback is received. Furthermore, the Borrower
authorizes the Bank to execute any of Borrower’s duly signed instructions sent
to the Bank via fax without need for further confirmation. The Bank reserves the
right to verify, from time to time, at its sole discretion, such instructions
directly by telephone.

     26. Entire Agreement. This Agreement and the other Facility Documents
constitute the entire agreement and understanding of the parties with respect to
the subject matter hereof and thereof and supersedes all oral communication and
prior writings with respect thereto.

     27. Counterparts. This Agreement may be executed and delivered in
counterparts, each of which, when so executed and delivered, will be deemed an
original and all of which, taken together, shall constitute one instrument.

--------------------------------------------------------------------------------

     28. Successors and Assigns. This Agreement and the Notes shall be binding
and inure to the benefit of the parties hereto and their respective successors
and assigns, provided that, the Borrowers may not assign any of their rights or
delegate any of their obligations under this Agreement or any of the other
Facility Documents (or any part thereof) without the prior written consent of
the Bank.

     29. USA PATRIOT Act. The Bank hereby notifies the Borrowers that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrowers, which information includes the
name and address of the Borrowers and other information that will allow the Bank
to identify the Borrowers in accordance with the Act.

     30. Effective Date. This Agreement shall become effective as of the date
hereof (the "Effective Date"), if accepted by the Borrowers as herein provided.
If this Agreement is not accepted by the Borrower as herein provided, this
Agreement shall not become effective and the offer set forth herein shall be
deemed withdrawn. If the Borrowers desires to accept this Agreement, an
authorized officer or other representative of the Borrowers shall date and
execute a copy of this Agreement where indicated below and return such copy to
the undersigned on or before the Effective Date.



Respectfully,




INTESA SANPAOLO S.p.A., NEW YORK BRANCH



By: _/s/ Antonia Perrino_________
Name: Antonia Perrino
Title: Vice-President

By: _/s/ Giancarlo Baiocchi______
Name: Giancarlo Baiocchi
Title: First Vice-President




Bank's Address:    One William Street      New York, New York 10004  Telephone: 
  (212)    607-3888  Facsimile:    (212)    607-3727  Attention:    Antonia
Perrino 


--------------------------------------------------------------------------------



AGREED AND ACCEPTED
as of July 10, 2009:




Fuel Systems Solutions, Inc., as Parent Borrower

By: _/s/ Rebecca H. Yang____________________

             Name:    Rebecca H. Yang               Title:    Treasurer   
Borrower's Address:    3030 South Susan Street          Santa Ana, CA 97204 
Telephone:        (714) 656-1300  Facsimile:        (714) 646-1401  Attention: 
      Rebecca H. Yang, Treasurer 


IMPCO Technologies, Inc., as Co-Borrower

By: _/s/ Rebecca H. Yang_____________________

             Name:    Rebecca H. Yang               Title:    Treasurer   
Borrower's Address:    3030 South Susan Street          Santa Ana, CA 97204 
Telephone:        (714) 656-1200  Facsimile:        (714) 646-1401  Attention: 
      Rebecca H. Yang, Treasurer 


IMPCO Technologies B.V., as Dutch Guarantor

By: _/s/ Robert M.U. Frings_____________________

             Name:    Robert M.U. Frings               Title:    Managing
Director    Address:    Distributieweg 9,      2645 EG DELFGAUW      The
Netherlands    Telephone:    011 31 15 274 2552  Facsimile:    011 31 15 274
2599  Attention:    Robert M.U. Frings, Managing Director 


--------------------------------------------------------------------------------



Exhibit A






NOTICE OF BORROWING






[Insert Date]
Intesa Sanpaolo S.p.A.
One William Street
New York, NY 10004
Attn: Antonia Perrino
Via Facsimile: (212) 607-3727




     The undersigned, [insert name of relevant Borrower], refer to the facility
letter dated as of July 10, 2009, as the same may be amended or otherwise
modified from time to time (the “Agreement” the terms defined therein being used
herein as therein defined), by and among Intesa Sanpaolo S.p.A., New York
Branch, acting through its New York Branch at One William Street, New York, NY
(the "Bank") and the Borrowers thereto, and hereby gives you notice,
irrevocably, pursuant to Section 1 of the Agreement that the undersigned hereby
requests a Loan under the Agreement, and in that connection sets forth below the
information relating to such Loan as required by Section 1 of the Agreement:

(i)      the date of the proposed Loan is [__/__/____],   (ii)      the amount
of the proposed Loan is [$
___________
],   (iii)      the stated maturity of the proposed Loan is [__/__/____],  
(iv)      the interest rate option applicable to the Loan is [choose one: LIBOR
Rate, Cost of Funds Rate, or Prime Rate], and   (v)      the bank account of the
Borrower to which the proceeds of such Loan should be paid is [insert
identifying account information and outgoing wire instructions].  

     The undersigned hereby certifies that the following statements are true on
the date hereof, and will be true on the date of the proposed Loan:

(A)      the Representations and Warranties contained in Section 11 are correct
before and after giving effect to the proposed Loan and to the application of
the proceeds therefrom, as though made on and as of such date; and   (B)      no
event has occurred and is continuing, or would result from such proposed Loan or
from the application of the proceeds therefrom, which constitutes a Default or
Event of Default.  



  [insert name of Borrower]

_________________________________
By:
Title:




--------------------------------------------------------------------------------



Exhibit B
Date of Issue:
__________________






MASTER SHORT-TERM NOTE




For value received, the undersigned (the "Borrower"), HEREBY PROMISES TO PAY to
the order of Intesa Sanpaolo S.p.A., New York Branch ("Intesa Sanpaolo") the
aggregate unpaid principal amount of this note as shown(COMMENT: SEE PARAGRAPH 5
NOTES) in Intesa Sanpaolo's confirmations from time to time ("Confirmations")
together with interest computed as set forth in the Agreement (as defined below)
on the then outstanding unpaid principal amount of this note on the Maturity
Date as defined in the facility letter dated as of [insert date] by and between
the Borrower and Intesa Sanpaolo (the “Agreement”). Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the
Agreement. This note shall replace that certain note entered into between the
undersigned and the Bank on December 17th, 2008. Any amount outstanding
thereunder shall be due hereunder without novation.

The Borrower has designated, and may from time to time re-designate, in writing
to Intesa Sanpaolo one or more "Authorized Representatives" who are authorized
to request and commit with Intesa Sanpaolo to the terms (including applicable
interest rates) of loans by Intesa Sanpaolo to Borrower (each an "Loan") by
telephone and in writing. Such Authorized Representatives will confirm all
telephone transactions in writing to Intesa Sanpaolo the same day that they are
entered into but failure so to confirm shall not affect the Borrower's
obligations hereunder.

Each Loan with the date thereof, and each payment made on account of principal
hereof, shall be recorded and confirmed by Intesa Sanpaolo and, prior to any
transfer hereof, copies of the Confirmations reflecting then unpaid obligations
shall be attached hereto. The interest rate applicable to each Loan will be
shown in the Confirmations as a stated annual percentage. Interest will be
calculated on the basis of the number of days actually elapsed in a 360 day year
and paid on the maturity date of each Loan as shown in its initial Confirmation.
Both principal and interest are payable as shown in Intesa Sanpaolo’s
Confirmations but if not so stated then in lawful money of the United States of
America to the account of Intesa Sanpaolo’s New York Branch No. 026005319 at
Federal Reserve Bank, New York, New York in immediately available funds. In the
event the Borrower does not repay the loan at maturity, Borrower authorizes
Intesa Sanpaolo to charge Borrower’s accounts with Intesa Sanpaolo for any
amounts due hereunder.

This Note is a Note referred to in the Agreement and is entitled to the benefits
thereof. In the absence of manifest error and prompt notice thereof from
Borrower, which Borrower agrees to send to Intesa Sanpaolo within three business
days after receipt of any Confirmation, the contents of the Confirmations are
conclusive and binding on the Borrower as to the existence and amounts of the
Borrower's obligations recorded thereon but Intesa Sanpaolo's failure to
complete and send Confirmations

--------------------------------------------------------------------------------

shall not impair its rights or reduce Borrower's obligations hereunder all of
which shall be determined from Intesa Sanpaolo's books and records. The Borrower
hereby waives presentment, demand, notice, protest and all other demands or
notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note. The Borrower agrees to pay on demand all reasonable
costs and expenses, including attorneys’ costs and fees, incurred or paid by the
Bank in connection with the enforcement of this Note.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.



[insert name of Borrower]






  By:
Name:
Title:




By
_____________________________________
Name: Title:

--------------------------------------------------------------------------------